BEAUCHAMP, Judge.
Appellant was assessed a penalty of 150 days in jail on a charge of swindling by drawing a check on a bank in which he had no funds.
The check in this case was given to the same payee as the one involved in Cause No. 26,111, J. H. Porter v. State, this day decided (page 237, this volume). The facts áre identical and all the questions raised on appeal are the same. Our conclusion is the same and reference is made to the opinion in that case, which is here adopted as our opinion in this case.
Judgment of the trial court is affirmed.